DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11 of U.S. Patent No. 10,453,582. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and a grain boundary triple junction relationship.  Claim 1 of the ‘582 patent recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and [Mg]/[P] ≤ 400 and a .
However, the ‘582 patent discloses where the alloy is formed by melting and casting then cooling at 0.1 ˚C/sec or more (Column 7 lines 14-43) then homogenizing the ingot at 300-900 ˚C in a non-oxidizing or reducing atmosphere (Column 7 lines 44-57), hot working via rolling, etc. at 300-900 ˚C (Column 8 lines 1-9), rough worked at -200 – 200 ˚C at a ratio of 20% or more (Column 8 lines 10-23), subjected to an intermediate heat treatment at 400-900 ˚C in a non-oxidizing or reducing atmosphere for 10 seconds to 10 hours then cooled at a rate of 200 ˚C/min or more (Column 8 lines 24-36), finish worked at -200 – 200 ˚C at a ratio of 20% or more (Column 8 lines 39-56), then subjected to a finish heat treatment at 100-800 ˚C (Column 8 lines 57-67).  The method of manufacture disclosed by the ‘582 patent is substantially identical to that which applicant discloses in Paragraphs 44-51 of the originally filed specification.  As such, one would reasonably expect the copper alloy of the ‘582 patent to possess the claimed grain boundary triple junction relationship as a substantially identical material treated in a substantially identical process is expected to display substantially identical properties, absent an objective showing.  See MPEP 2112.
The instant claims and those of the ‘582 patent recite overlapping compositions and ratios and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘582 patent are obvious in view of one another.
Instant claim 2 recites a conductivity overlapping claim 1 of the ‘582 patent.  Instant claim 3 recites a [Mg]/[P] ratio overlapping claims 1 and 11 of the ‘582 patent.  .

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 5-9 of U.S. Patent No. 10,676,803. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and a grain boundary triple junction relationship.  Claim 2 of the ‘803 patent recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5, a conductivity of more than 75% IACS, and a strength ratio.  The difference between the claims is the recited grain boundary triple junction relationship.
However, the ‘803 patent discloses where the alloy is formed by melting and casting then cooling at 0.1 ˚C/sec or more (Column 8 lines 20-48) then homogenizing the ingot at 300-900 ˚C in a non-oxidizing or reducing atmosphere (Column 8 lines 50-62), hot working via rolling, etc. at 300-900 ˚C (Column 9 lines 6-14), rough worked at -200 – 200 ˚C at a ratio of 20% or more (Column 9 lines 15-28), subjected to an 
The instant claims and those of the ‘803 patent recite overlapping compositions and ratios and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘803 patent are obvious in view of one another.
Instant claim 2 recites a conductivity overlapping claim 2 of the ‘803 patent.  Instant claim 3 recites a [Mg]/[P] ratio overlapping claim 3 of the ‘803.  Instant claims 4-5 recites a 0.2% proof stress and a residual stress and are considered overlapping with claim 2 of the ‘803 patent due to the substantially identical method of manufacture as outlined above, absent an objective showing.  See MPEP 2112.  Instant claim 6 recites a plate or strip overlapping claim 5 of the ‘803 patent application.  Instant claim 7 recites a plating overlapping claim 6 of the ‘803 patent.  Instant claim 8 recites a component overlapping claim 7 of the ‘803 patent.  Instant claim 9 recites a terminal overlapping .

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11 of U.S. Patent No. 11,104,977. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and a grain boundary triple junction relationship.  Claim 1 of the ‘977 patent recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and 25 ≤ [Mg]/[P], a content of H is 10 ppm or less, a content of O is 100 ppm or less, a content of S is 50 ppm or less, and a content of C is 10 ppm or less and a grain boundary triple junction relationship.  
 The instant claims and those of the ‘977 patent recite overlapping compositions and ratios and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘977 patent are obvious in view of one another.
Instant claim 2 recites a conductivity overlapping claim 2 of the ‘977 patent.  Instant claim 3 recites a [Mg]/[P] ratio overlapping claim 3 of the ‘977 patent.  Instant claim 4 recites a 0.2% proof stress overlapping claim 4 of the ‘977 patent.  Instant claim 5 recites a residual stress overlapping claim 5 of the ‘977 patent.  Instant claim 6 recites a plate or strip overlapping claim 6 of the ‘977 patent.  Instant claim 7 recites a plating overlapping claim 7 of the ‘977 patent.  Instant claim 8 recites a component overlapping .

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 and 11 of U.S. Patent No. 11,203,806.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and a grain boundary triple junction relationship.  Claim 2 of the ‘806 patent recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities, a conductivity greater than of 75% of IACS, where [Mg] + 20x[P] < 0.5 and an average number of compounds of Mg and P with diameters of 0.1 microns or more is 0.5 pieces/µm2 or less, [Mg]/[P] > 25, and a residual stress ratio is 50% or greater under conditions of 150 ˚C for 1000 hours.  The difference between the instant claims and that of the ‘806 patent is the recited grain boundary triple junction relationship.
However, the ‘806 patent discloses where the alloy is formed by melting and casting (Column 9 lines 18-35) then cooling at 0.1 ˚C/sec or more (Column 9 lines 41-47) then homogenizing the ingot at 300-900 ˚C in a non-oxidizing or reducing atmosphere (Column 9 lines 51-61), hot working via rolling, etc. at 300-900 ˚C (Column 9 line 62 – Column 10 line 3), rough worked at -200 – 200 ˚C at a ratio of 20% or more (Column 10 lines 14-26), subjected to an intermediate heat treatment at 400-900 ˚C in a non-oxidizing or reducing atmosphere for 5 seconds to 30 minutes then cooled at a rate 
The instant claims and those of the ‘806 patent recite overlapping compositions and ratios and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘806 patent are obvious in view of one another.  
Instant claim 2 recites a conductivity overlapping claim 2 of the ‘806 patent.  Instant claim 3 recites a [Mg]/[P] ratio overlapping claim 3 of the ‘806 patent.  Instant claim 4 recites a 0.2% proof stress overlapping claim 4 of the ‘806 patent.  Instant claim 5 recites a residual stress overlapping claim 2 of the ‘‘806 patent.  Instant claim 6 recites a plate or strip overlapping claim 6 of the ‘806 patent.  Instant claim 7 recites a plating overlapping claim 7 of the ‘806 patent.  Instant claim 8 recites a component overlapping claims 8-9 of the ‘806 patent.  Instant claim 9 recites a terminal overlapping claims 10-11 of the ‘806 patent.  Instant claim 10 recites a busbar overlapping claims 12-13 of the ‘806 patent.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-12 of copending Application No. 16/076,257 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.5 and a grain boundary triple junction relationship.  Claim 1 of the ‘257 application recites a copper alloy comprising by mass 0.15-0.35% Mg and 0.0005-0.01% P, remainder Cu and unavoidable impurities where [Mg] + 20x[P] < 0.42 and 32 < [Mg]/[P], a conductivity of greater than 75% IACS, a content of H is 10 ppm or less, a content of O is 100 ppm or less, a content of S is 50 ppm or less, and a content of C is 0.1-1 ppm or less.  The difference between the instant claims and that of the ‘257 application is the recited grain boundary triple junction relationship. 
However, the ‘257 application discloses where the alloy is formed by melting and casting (Paragraph 40) then cooling at 0.1 ˚C/sec or more (Paragraph 41) then homogenizing the ingot at 400-900 ˚C in a non-oxidizing or reducing atmosphere (Paragraph 42), hot working via rolling, etc. at 400-900 ˚C (Paragraph 44), rough worked at -200 – 200 ˚C at a ratio of 20% or more (Paragraph 45), subjected to an intermediate heat treatment at 400-900 ˚C in a non-oxidizing or reducing atmosphere for 10 seconds to 10 hours then cooled at a rate of 200 ˚C/min or more (Paragraph 46), finish worked at -200 – 200 ˚C at a ratio of 20% or more (Paragraph 47), then subjected to a finish heat treatment at 100-800 ˚C (Paragraph 48).  The method of manufacture disclosed by the ‘257 application is substantially identical to that which applicant 
The instant claims and those of the ‘257 application recite overlapping compositions and ratios and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘257 application are obvious in view of one another.
Instant claim 2 recites a conductivity overlapping claim 1 of the ‘257 application.  Instant claim 3 recites a [Mg]/[P] ratio overlapping claim 1 of the ‘257 application.  Instant claim 4 recites a 0.2% proof stress overlapping claim 1 of the ‘257 application.  Instant claim 5 recites a residual stress overlapping claim 1 of the ‘257 application.  Instant claim 6 recites a plate or strip overlapping claim 5 of the ‘257 application.  Instant claim 7 recites a plating overlapping claim 6 of the ’257 application.  Instant claim 8 recites a component overlapping claims 7-8 of the ‘257 application.  Instant claim 9 recites a terminal overlapping claims 9-10 of the ‘257 application.  Instant claim 10 recites a busbar overlapping claims 11-12 of the ‘257 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and a surface orthogonal to a rolling width direction is used as an observation surface” and this phrase renders the claim indefinite as it is unclear if the copper alloy is a rolled copper alloy or not as claim 1 is silent to any rolling.  Further, Paragraph 45 of the originally filed specification states that the alloy may be worked by rolling, drawing, extruding, forging, pressing, etc. and it is unclear if the claimed grain boundary triple junction relationship exists only when the alloy is rolled or not.  As such, the public is not appropriately appraised of the scope of the claim.
Claim 1 contains the trademark/trade name OIM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to data collection software per Paragraph 68 of the originally filed specification and, accordingly, the identification/description is indefinite.
Claims 2-10 are included in these rejections as they depend upon a rejected claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsunaga et al. (WO 2017/043556 using US 2018/0171437 as an English language equivalent).
Considering claim 1
However, Matsunaga teaches where the alloy is formed by melting and casting (Paragraph 72) then cooling at 0.1 ˚C/sec or more (Paragraph 75) then homogenizing the ingot at 300-900 ˚C in a non-oxidizing or reducing atmosphere (Paragraph 76), hot working via rolling, etc. at 300-900 ˚C (Paragraph 78), rough worked at -200 – 200 ˚C at a ratio of 20% or more (Paragraph 79), subjected to an intermediate heat treatment at 400-900 ˚C in a non-oxidizing or reducing atmosphere for 10 seconds to 10 hours then cooled at a rate of 200 ˚C/min or more (Paragraph 80), finish worked at -200 – 200 ˚C at a ratio of 40% or more (Paragraph 82), then subjected to a finish heat treatment at 800 ˚C or less (Paragraphs 83-84).  The method of manufacture disclosed by Matsunaga is substantially identical to that which applicant discloses in Paragraphs 44-51 of the originally filed specification.  As such, one would reasonably expect the copper alloy of Matsunaga to possess the claimed grain boundary triple junction relationship as a substantially identical material treated in a substantially identical process is expected to display substantially identical properties, absent an objective showing.  See MPEP 2112.
While not teaching a singular example of the instantly claimed copper alloy the substantially identical disclosure of Matsunaga is considered to anticipate and/or render obvious that which is claimed as the proportions of Mg and P and the ratio thereof falls within and overlaps the claimed ranges and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2131.03 and 2144.05.
Considering claim 2
Considering claim 3, Matsunaga teaches where the ratio of [Mg]/[P] ≤ 400 (Paragraph 42).  See MPEP 2131.03.
Considering claim 4, Matsunaga teaches where the 0.2% yield strength measured in a tensile test performed in a direction parallel to the rolling direction (i.e. proof stress) is 313-482 (Paragraph 39 and Table 3).  See MPEP 2131.03.
Considering claim 5, Matsunaga teaches where the residual stress ratio is preferably 70% or more at 150 ˚C for 1000 hours (Paragraph 69-70).  See MPEP 2131.03.
Considering claim 6, Matsunaga teaches a plate of the alloy with a thickness of 0.5 mm to 3.0 mm (Paragraph 88).  See MPEP 2131.03.
Considering claim 7, Matsunaga teaches where the plate has to a Sn- or Ag-plating layer thereon (Paragraph 89).
Considering claims 8-10, Matsunaga teaches where the strip is used for components of electronic devices including terminals and busbars (Paragraph 90).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784